DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

Response to Amendments
Amendments to the independent claim do not overcome the citations of Bergman. Note that the added claim limitations are recited as alternatives such that a showing of Bergman teaching one of the alternatives will suffice in rejecting claims (see citations below for specificity). Newly added claims 41-44 distinguish over the prior art and are indicated as being allowable. Note that the Salah reference has been incorporated to take the place of the Hillen reference, which was shown to be disqualified by the affidavit.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Bergman is disqualified as prior art under 35 USC 102(b)(2)(B). Examiner respectfully disagrees. On Subject matter disclosed by these references had been publicly disclosed by at least one joint inventor of the present application on April 11, 2018, and was furthermore publicly disclosed on the website OpenReview.net on April 11, 2018, which obtained the subject matter directly from a joint inventor of the present application.” However, subject matter in Bergman relied upon for rejecting claim limitations is not disclosed by the publications provided with the affidavit (hereinafter collectively referred to as Tuzova).
Note that for the 35 USC 102(b)(2)(B) exception to apply, Tuzova has to disclose the same species relied upon in the rejection. That is, if the disclosure of Tuzova is more generic or discloses a different species, the exception does not apply. Tuzova does not disclose the citations of Bergman specified in the rejection section below.
Applicant argues that “Bergman’s determination of tooth number is disqualified under 35 USC 102(b)(2)(B)”. Applicant argues that “Bergman's teachings on these points include general descriptions of subject matter previously disclosed by the Applicant in April 2018 in the Tuzova reference.” Examiner respectfully disagrees. Applicant highlights limitations, “determining a tooth number associated with the identified one or more teeth” and argues that “Bergman does not identify what classifier is used for the "tooth-type classifier"; only that some classifier is used. Bergman refers to CNN-based image classifiers, which is a general class of neural networks used for image classification-but only for determining whether a tooth has caries or not, or whether the image is of sufficient quality for analysis: see paragraph 0057, 0075, and 0083-0088. Even if Bergman explicitly taught that a CNN was used as the "tooth-type classifier", this is only a reference to a general class of neural network”. Examiner never argued that Bergman teaches that “determining a tooth number associated with the identified one or more teeth” is performed with any type of neural network. In fact, on page 4 of the Final Action 8/10/21, Examiner stated that, “Bergman does not specifically teach neural network identifying and determining a tooth number”. Bergman instead states that these limitations are performed using a 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210192726 (Bergman) in view of US 20190026598 (Salah).

As per claim 1, Bergman teaches a computer-implemented method, comprising: 
obtaining a two-dimensional (2D) dental image comprising one or more teeth the 2D
dental image comprising one of: an X-ray image depicting a pair of overlapping teeth, an impacted tooth, a tooth with a crown, or a tooth with blurred contours, a periapical X-ray,
a panoramic X-ray, or an intraoral video or intraoral still image (Bergman: para 42: “digitized film radiographs… cephalometric radiographs”; para 66: “intraoral camera”; para 69: “intraoral camera”; para 7: “intraoral camera pictures”; para 55: “intraoral X-rays”); 
obtaining a tooth number for one or more teeth comprised in the 2D dental image, wherein the obtaining comprises: 
using a computer system executing a plurality of trained [] models, identifying the one or more teeth in the 2D dental image (Bergman: para 79: “K-means may be used to determine a good average position of the columns that roughly separate the teeth.”) and determining a tooth number associated with the identified one or more teeth (Bergman: Figs. 13A-E: primarily 1302-1310; Fig. 11: 1114-1116; para 76: “FIG. 13A shows the process by which teeth are numbered according to the Universal Numbering System”)
wherein when the 2D dental image is an X-ray image depicting a pair of overlapping teeth, an impacted tooth, a tooth with a crown, or a tooth with blurred contours, determining the tooth number comprises determining the tooth number for the pair of overlapping teeth, the impacted tooth, the tooth with a crown, or the tooth with blurred contours (not required because Bergman teaches the alternative of intraoral video or intraoral still image); and 
transmitting (Bergman: Figs. 2A, 2B: 214-220: “web service”; Fig. 3: 310-316: “web service”; Fig. 4: “web service”; Fig. 5: primarily 514: “web service”; Fig. 6: 610-612: “web service”; Fig. 7: 610, 612, 702: “web service”), to a system, data associated with the identified one or more teeth comprising the corresponding tooth number (Bergman: Figs. 14A-E: primarily 1406-1412: para 84: “The output (1410) of the classifier is a binary output: "has caries" or "does not have caries." This result, along with the tooth number, is the output of the CAD classifier process (1412). In one aspect, the output can be visualized to assist a clinician by putting an identifier in the image such as, for example, a circle around caries or tracing a circle around the tooth with caries, as shown in FIG. 14E”; para 76: “FIG. 13A shows the process by which teeth are numbered according to the Universal Numbering System”).  

Bergman does not teach neural network identifying and determining a tooth number.

Salah teaches obtaining a two-dimensional (2D) dental image comprising one or more teeth (Salah: Fig. 1: 3); para 57: “"Image" should be understood to be an image in two dimensions, like a photograph or an image taken from a film. An image is formed by pixels.”);

associated with the identified one or more teeth (Salah: Fig. 1: primarily 2-4; paras 12-13: “A first deep learning device, preferably a neural network, may in particular be implemented to assess a probability relating to the presence, at a location of said analysis image, of an analysis tooth zone… A second deep learning device, preferably a neural network, may in particular be implemented to assess a probability relating to the type of tooth represented in an analysis tooth zone.”; para 111: “The tooth attribute is preferably chosen from a tooth number”; paras 174, 175, 177, 286, 291, 292, 300; para 232: “the deep learning device progressively learns to recognize patterns on an image, and to associate them with tooth zones and with tooth attribute values, for example tooth numbers”; para 354: “training of at least one deep learning device, preferably a neural network”); and
transmitting, to a system, data associated with the identified one or more teeth comprising
the corresponding tooth number (Salah: Fig. 17C: para 101: “transfer of the tooth
numbers to the updated tooth zones”; para 177: “FIG. 17C illustrates the transfer of the tooth numbers to the updated tooth zones (step D) and E))”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Salah into Bergman since Bergman suggests identifying and numbering teeth using a machine learning model in general and Salah suggests the beneficial use of identifying and numbering teeth using a machine learning model wherein the machine learning model is a neural network “in order to determine at least one value of a tooth attribute relating to a tooth represented on the analysis image” (para 5) in the analogous art of automatically numbering teeth in images. The teachings of Salah can be incorporated into Bergman in that the machine learning model is a neural network. Furthermore, 

As per claim 2, Bergman in view of Salah teaches the computer-implemented method of claim 1, wherein transmitting the data comprises transmitting the data to a practice management system, to a business intelligence system, to a review system used by a dental plan provider, or for storage in an electronic health record (Bergman: See arguments and citations offered in rejecting claim 1 above: a business intelligence system and/or a review system used by a dental plan provider).  

As per claim 3, Bergman in view of Salah teaches the computer-implemented method of claim 1, further comprising: obtaining a diagnosis of at least one condition for at least one of the identified one or more teeth comprised in the 2D dental image, and Application No. 16/454,902-4- June 8, 2021 wherein the transmitted data comprises an identification of the at least one condition associated with the corresponding tooth number of the at least one of the identified one or more teeth (Bergman: See arguments and citations offered in rejecting claim 1 above: caries).
  
As per claim 4, Bergman in view of Salah teaches the computer-implemented method of claim 3, wherein the at least one condition comprises at least one of a pathological condition, a non-pathological condition, or a post-treatment condition, and wherein: the pathological condition comprises one of a missing tooth, caries, apical periodontitis, or cyst; the non-pathological conditions comprises one of a restoration, crown, implant, bridge, or endodontic treatment; and the post-treatment condition comprises one of an overhanging restoration, endodontic underfilling, or overfilling (Bergman: See arguments and citations offered in rejecting claim 1 above: caries).  

As per claim 5, Bergman in view of Salah teaches the computer-implemented method of claim 3, wherein the transmitted data further comprises the 2D dental image with a visual indication of a corresponding location of the at least one condition in the 2D dental image for display at a recipient computer system (Bergman: See arguments and citations offered in rejecting claim 1 above: Figs. 14A-E: primarily 1406-1412: para 84: “The output (1410) of the classifier is a binary output: "has caries" or "does not have caries." This result, along with the tooth number, is the output of the CAD classifier process (1412). In one aspect, the output can be visualized to assist a clinician by putting an identifier in the image such as, for example, a circle around caries or tracing a circle around the tooth with caries, as shown in FIG. 14E”).
 
As per claim 6, Bergman in view of Salah teaches the computer-implemented method of claim 1, wherein the transmitted data further comprises data correlating a location in the 2D dental image of the identified one or more teeth with a corresponding tooth in a symbolic dental chart for display at a recipient computer system (Bergman: See arguments and citations offered in rejecting claim 1 above; also see para 59: primarily “The CAD information can accompany the X-rays or chart when they are transmitted to a Payer or third-party image-claim attachment service”; para 9: “Third, embodiments of the disclosed systems and methods can be used to perform automated chart audits of claims for many procedures that are documentable with medical images”).

As per claims 8-13, arguments made in rejecting claims 1-6 are analogous to arguments for rejecting claims 8-13. Bergman also teaches a network communication subsystem, and at least one processor configured (Bergman: Figs. 2A, 2B: 214, 220; Fig. 3: 310-316; Fig. 4). 

(Bergman: See arguments and citations offered in rejecting claim 3 above; also see para 63: “CPT (Current Procedural Terminology) code-for which a radiology report and the accompanying ICD-10 code are included in supporting documentation. The Payer transmits the CPT codes along with the supporting images (which were transmitted to the Payer) to a web service, where a CAD process interprets the image, compares the findings against the CPT code, and responds with an indication of whether the CAD results and CPT code agree”; para 68: “CDT code”: Fig. 5: 520-522).  

As per claim 22, Bergman in view of Salah teaches the computer-implemented method of claim 3, wherein the at least one condition is pathological, and the transmitted data further comprises treatment planning data for each detected tooth associated with the at least one condition (Bergman: See arguments and citations offered in rejecting claim 3 above; also see abstract & para 2: “identifying dental caries ("caries") in radiographs and comparing them against… treatment plan”; Fig. 19: 1922, 1924 “compared”, 1926, 1928; Figs. 2A, 2B: 214, 218, 220).  

	
As per claim 24, Bergman in view of Salah teaches the computer-implemented method of claim 1, wherein the plurality of trained neural network models comprises trained neural networks executing a detection task and a classification task (See arguments and citations offered in rejecting claim 1 above).
  
As per claim 25, Bergman in view of Salah teaches the computer-implemented method of claim 24, wherein the detection task comprises detecting the one or more teeth in the 2D dental image and providing image data obtained from the 2D dental image corresponding to the one or more teeth as an (See arguments and citations offered in rejecting claim 1 above).  

As per claim 26, Bergman in view of Salah teaches the computer-implemented method of claim 1, wherein the plurality of trained neural network models comprises trained neural networks executing a segmentation task and a classification task (See arguments and citations offered in rejecting claim 1 above).  

As per claim 27, Bergman in view of Salah teaches the computer-implemented method of claim 26, wherein the segmentation task comprises segmenting the one or more teeth in the 2D dental image and providing image data from the 2D dental image corresponding to the one or more teeth as an output; and the classification task comprises determining a tooth number associated with each of the one or more teeth based on the output of the detection module (See arguments and citations offered in rejecting claim 1 above).  

As per claim 28, Bergman in view of Salah teaches the computer-implemented method of claim 3, wherein obtaining the diagnosis of the at least one condition comprises executing a classification module comprising a further trained neural network model on the detected one or more teeth (Bergman: See arguments and citations offered in rejecting claim 3 above; Fig. 14: 1408-1410: para 84: “a machine learning training session (1408)”).  

(Bergman: See arguments and citations offered in rejecting claim 1 above).  

As per claim 30, Bergman in view of Salah teaches the computer-implemented method of claim 1, wherein the 2D dental image comprises an intraoral radiograph (Bergman: See arguments and citations offered in rejecting claim 1 above).  

As per claims 31-40, arguments made in rejecting claims 21-30 are analogous to arguments for rejecting claims 31-40. Bergman also teaches a network communication subsystem, and at least one processor configured (Bergman: Figs. 2A, 2B: 214, 220; Fig. 3: 310-316; Fig. 4). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210192726 (Bergman) in view of US 20190026598 (Salah) as applied to claim 3 above, and further in view of US 20190313963 (Hillen).

As per claim 23, Bergman in view of Salah teaches the computer-implemented method of claim 3, wherein the at least one condition is pathological (Bergman: See arguments and citations offered in rejecting claim 1 above). Bergman in view of Salah does not teach the transmitted data further comprises patient education information relating to treatment of the at least one condition.  

Hillen teaches the at least one condition is pathological (Hillen: paras 3, 23, 24, 29, 30: carious), and the transmitted data further comprises patient education information relating to treatment of the at least one condition (Hillen: See arguments and citations offered in rejecting claim 1 above; also see para 26: “as a second opinion to a patient regarding their health conditions and to provide transparency to the diagnosis of the user, the dentist, the patient, etc. or 3) as an education tool for continuing education of dental professionals, dental students, etc”).  

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Hillen into Bergman in view of Salah since Bergman in view of Salah suggests transmitting data identifying and numbering teeth using a machine learning model in general and Hillen suggests the beneficial use of transmitting data identifying and numbering teeth using a machine learning model wherein transmitted data further comprises patient education information “as a second opinion” (para 26) in the analogous art of algorithmic verification for payor. The teachings of Hillen can be incorporated into Bergman in view of Salah in that transmitted data further comprises patient education information. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Allowable Subject Matter
Claims 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662